Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 1 of 14 PageID #:1776




           EXHIBIT P
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 2 of 14 PageID #:1777




                                                      Addyman Production 000097
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 3 of 14 PageID #:1778




                                                      Addyman Production 000098
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 4 of 14 PageID #:1779




                                                      Addyman Production 000099
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 5 of 14 PageID #:1780




                                                      Addyman Production 000100
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 6 of 14 PageID #:1781




                                                      Addyman Production 000101
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 7 of 14 PageID #:1782




                                                      Addyman Production 000102
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 8 of 14 PageID #:1783




                                                      Addyman Production 000103
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 9 of 14 PageID #:1784




                                                      Addyman Production 000104
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 10 of 14 PageID #:1785




                                                      Addyman Production 000105
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 11 of 14 PageID #:1786




                                                      Addyman Production 000106
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 12 of 14 PageID #:1787




                                                      Addyman Production 000107
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 13 of 14 PageID #:1788




                                                      Addyman Production 000108
Case: 1:17-cv-08085 Document #: 192-14 Filed: 05/04/19 Page 14 of 14 PageID #:1789




                                                      Addyman Production 000109
